DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 32 are entitled to a priority date of December 9, 2020.


Claim Objections

Claims 1, 2, 7, and 8 are objected to because of the following informalities:    

Claims 1, 2, 7, and 8 recite a/the low side of the recuperator. For the sake of consistency with the recited high-pressure side, examiner suggests amending to low-pressure side of the recuperator.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 7, 9, 14 – 16, 18, 21, and 29 – 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2, Line 9 recites a recuperator. It is unclear whether this is a new recuperator or the one that had already been introduced. Examiner suggests amending to the recuperator. 

Claim 3 introduces a medium temperature thermal reservoir in Line 3, then refers again to a medium temperature thermal reservoir in Lines 5 and 7. It is unclear whether this requires a new reservoir or merely refers to the one established in Line 3. Examiner suggests amending to the medium temperature thermal reservoir. 

Claim 5 recites the first portion and the second portion, both of which lack antecedent basis due to Claim 5’s dependency on Claim 1 instead of Claim 2 where the first and second portions are first introduced. Examiner suggests amending the dependency of Claim 5 to Claim 2, and Claim 5 will be examined as if it depended on Claim 2. 

Claim 7, Lines 5, 7, 10, and 12 recite a working fluid. It is unclear whether this is a new working fluid or the one that had already been introduced. Examiner suggests amending to the working fluid. 

Claim 7, Lines 6 and 11 recite a recuperator. It is unclear whether this is a new recuperator or the one that had already been introduced. Examiner suggests amending to the recuperator. 

Claim 9 recites the second portion, which lacks antecedent basis due to Claim 9’s dependency on Claim 1 instead of Claim 2. Examiner suggests amending the dependency of Claim 9 to Claim 2, and Claim 9 will be examined as if it depended on Claim 2. 

Claim 14 recites the first portion and the second portion, both of which lack antecedent basis due to Claim 14’s dependency on Claim 10 instead of Claim 12 where the first and second portions are first introduced. Examiner suggests amending the dependency of Claim 14 to Claim 12, and Claim 14 will be examined as if it depended on Claim 12. 

Claim 15 recites the first portion and the second portion, both of which lack antecedent basis due to Claim 15’s dependency on Claim 10 instead of Claim 12 where the first and second portions are first introduced. Examiner suggests amending the dependency of Claim 15 to Claim 12, and Claim 15 will be examined as if it depended on Claim 12. 

Claim 16 recites the second portion, which lacks antecedent basis due to Claim 16’s dependency on Claim 10 instead of Claim 12 where the second portion is introduced. Examiner suggests amending the dependency of Claim 16 to Claim 12, and Claim 16 will be examined as if it depended on Claim 12. 

Claim 18 recites a first portion and a second portion. It is unclear whether these are the same portions as the first portion and second portion introduced in Claim 17 or different portions. Claim 18 will be examined as if the portions are the same as those of Claim 17. 

Claim 21 introduces a medium temperature thermal reservoir in Line 2, then refers again to a medium temperature thermal reservoir in Lines 5 and 6. It is unclear whether this requires a new reservoir or merely refers to the one established in Line 2. Examiner suggests amending to the medium temperature thermal reservoir. 

Claim 29 introduces a recuperator in Line 4, then again recites a recuperator in Line 7. It is unclear whether this second instance requires a new recuperator or refers to the same recuperator as Line 4. 

Claims 4, 6, and 30 – 32 are rejected by virtue of their dependence on one of the rejected claims above. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (hereafter “Apte” – US 2018/0187597) in view of Held et al. (hereafter “Held” – US 2012/0047892).

With regards to Claim 1:

Apte (Figures 13, 14) discloses a method for operating a pumped thermal energy storage (“PTES”) system (Figures 13, 14), the method comprising: circulating a working fluid (Paragraphs 115+) through a working fluid circuit (including compressor 1, turbine 3, heat exchangers 2, 4, and recuperator 5), the working fluid having a mass flow rate and a specific heat capacity (Paragraphs 117, 120); and a high-pressure and low-pressure side of a recuperator (recuperator 5).

Apte does not explicitly disclose balancing a product of the mass and the specific heat capacity of the working fluid on a high-pressure side of a recuperator and a low side of the recuperator as the working fluid circulates through the working fluid circuit. Held (Figure 3) teaches a heat engine with a recuperator (RC1 and RC2). Held goes on to teach that “both sides of each recuperator RC1, RC2 can be balanced, for example, by matching heat capacity rates and selectively merging the various flows in the working fluid circuits through waste heat exchangers and recuperators; C=mcp, where C is the heat capacity rate, m is the mass flow rate of the working fluid, and cp is the constant pressure specific heat. As appreciated by those skilled in the art, balancing each side of the recuperators RC1, RC2 provides a higher overall cycle performance by improving the effectiveness of the recuperators RC1, RC2 for a given available heat exchange surface area” (Paragraph 67). Given the teachings of Held, it would have been obvious to one of ordinary skill in the art to modify the system of Apte by balancing both sides (high-pressure and low-pressure) of the recuperator of Apte in order to improve the effectiveness of the recuperator.

With regards to Claim 10:

Apte discloses a pumped thermal energy storage (“PTES”) system (Figures 13, 14), comprising: a medium temperature thermal reservoir (tank 7, which is at a lower temperature than tank 6, but a higher temperature than tanks 8 or 9, thus qualifying as a “medium” temperature); and a working fluid circuit (including compressor 1, turbine 3, heat exchangers 2, 4, and recuperator 5), including: a recuperator (recuperator 5) having a high-pressure side and a low-pressure side (as seen in Figures 13, 14).

Apte does not explicitly disclose the product of the mass and the specific heat capacity of a working fluid is balanced on the high-pressure side and the low-pressure side when the working fluid circulates through the working fluid circuit. Held (Figure 3) teaches a heat engine with a recuperator (RC1 and RC2). Held goes on to teach that “both sides of each recuperator RC1, RC2 can be balanced, for example, by matching heat capacity rates and selectively merging the various flows in the working fluid circuits through waste heat exchangers and recuperators; C=mcp, where C is the heat capacity rate, m is the mass flow rate of the working fluid, and cp is the constant pressure specific heat. As appreciated by those skilled in the art, balancing each side of the recuperators RC1, RC2 provides a higher overall cycle performance by improving the effectiveness of the recuperators RC1, RC2 for a given available heat exchange surface area” (Paragraph 67). Given the teachings of Held, it would have been obvious to one of ordinary skill in the art to modify the system of Apte by balancing both sides (high-pressure and low-pressure) of the recuperator of Apte in order to improve the effectiveness of the recuperator.

With regards to Claim 11:

The Apte modification of Claim 10 teaches the working fluid is carbon dioxide (Paragraph 37 of Apte).


Claims 7, 8, 12 – 17, 19, and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (hereafter “Apte” – US 2018/0187597) in view of Held et al. (hereafter “Held ‘892” – US 2012/0047892), further in view of Held et al. (hereafter “Held ‘108” – US 2016/0003108).

With regards to Claim 7:

The Apte modification of Claim 1 teaches a charging phase (see Figure 13 of Apte), a discharging phase (see Figure 14 of Apte), and a carbon dioxide working fluid (Paragraph 37 of Apte), but does not explicitly teach balancing a product of the mass and the specific heat capacity of the working fluid on the high-pressure side of a recuperator and the low side of the recuperator includes: in the charging phase: circulating approximately 60% of the working fluid comprised of carbon dioxide (CO2) through the high-pressure side of the recuperator: and circulating 100% of the working fluid comprised of CO2 through the low-pressure side of the recuperator; and in a generating phase: circulating approximately 60% of the working fluid comprised of CO2 through the high-pressure side of the recuperator; and circulating 100% of the working fluid comprised of CO2 through the low-pressure side of the recuperator. Held ‘108 (Figure 5) teaches a working fluid circuit including a compressor/pump (250), a turbine/expander (260), and a recuperator (230). On the high-pressure side of the recuperator, the fluid is split into streams (228) and (234). The stream (234) bypasses the recuperator and flows to a heat exchanger (220b), while stream (228) flows through the recuperator. This splitting is performed via a valve (254) and allows for additional heat to be added/removed from the working fluid via the heat exchangers. Although Held ‘108 does not explicitly teach the percentage breakdown of the bypassing, this percentage can be regarded as a result effective variable, i.e. a variable which achieves a recognized result. In Held ‘892, the mass flow rates and heat capacity rates are matched on both sides of the recuperator in order to improve the effectiveness of the recuperator. The percentage breakdown recited is simply a variable in this matching equation. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify the system of Apte as modified in Claim 1 to bypass the recuperator with a certain percentage of the working fluid in order to add or remove additional heat to the working fluid while still balancing the sides of the recuperator to improve recuperator effectiveness. 

With regards to Claim 8:

The Apte modification of Claim 7 above does not explicitly teach balancing the product of the mass and the specific heat capacity of the working fluid on the high-pressure side of the recuperator and the low side of the recuperator as the working fluid circulates through the working fluid circuit includes reducing the mass flow rate on the high-pressure side of the recuperator. However, based on the splitting of the fluid in Held ‘108 and the desire to balance the recuperator in Held ‘892, with mass flow rate being a variable in the balancing equation, it would have been obvious to one of ordinary skill in the art to modify the system of Apte as modified in Claim 7 to reduce the mass flow rate on one side of the recuperator in order to balance the recuperator and improve the effectiveness. 

With regards to Claim 12:

The Apte modification of Claim 10 does not explicitly teach the working fluid circuit includes a bypass by which a first portion of the working fluid bypasses the high-pressure side of the recuperator while a second portion of the working fluid circulates through the high- pressure side of the recuperator. Held ‘108 (Figure 5) teaches a working fluid circuit including a compressor/pump (250), a turbine/expander (260), and a recuperator (230). On the high-pressure side of the recuperator, the fluid is split into streams (228) and (234). The stream (234) bypasses the recuperator and flows to a heat exchanger (220b), while stream (228) flows through the recuperator. This splitting is performed via a valve (254) and allows for additional heat to be added/removed from the working fluid via the heat exchangers. In Held ‘892, the mass flow rates and heat capacity rates are matched on both sides of the recuperator in order to improve the effectiveness of the recuperator. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify the system of Apte as modified in Claim 10 to bypass the recuperator with a certain percentage of the working fluid in order to add or remove additional heat to the working fluid while still balancing the sides of the recuperator to improve recuperator effectiveness. 

With regards to Claim 13:

The Apte modification of Claim 12 teaches the working fluid circuit further comprises: a split on the high-pressure side of the recuperator splitting the working fluid into the first portion and the second portion (see split into portions 234 and 228 in Figure 5 of Held ‘108), the second portion circulating through the recuperator from the high-pressure side of the recuperator; and a combination point (point 246, Figure 5 of Held ‘108) on the high-pressure side of the recuperator where the first portion combines with the second portion upon the second portion exiting the recuperator.

The Apte modification does not explicitly teach the first portion being less than the second portion or the bypass includes a heat transfer between the first portion and the medium temperature thermal reservoir. The percentage split can be regarded as a result effective variable, i.e. a variable which achieves a recognized result. In Held ‘892, the mass flow rates and heat capacity rates are matched on both sides of the recuperator in order to improve the effectiveness of the recuperator. The percentage breakdown recited is simply a variable in this matching equation. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify the system of Apte as modified in Claim 12 to bypass the recuperator with a certain percentage of the working fluid in order to add or remove additional heat to the working fluid while still balancing the sides of the recuperator to improve recuperator effectiveness. Furthermore, given that the bypass line (243) in Held ‘108 goes through a heat exchanger, it would have been obvious to one of ordinary skill in the art to modify the Apte modification of Claim 12 to include a heat exchanger connected to the reservoir in order to add heat to the working fluid. 

With regards to Claims 14 and 15:

The Apte modification of Claim 12 teaches the working fluid is carbon dioxide (see Paragraph 37 of Apte), but does not explicitly teach the first portion is approximately 40% of the total working fluid and the second portion is approximately 60% of the total working fluid. However, the percentage split can be regarded as a result effective variable, i.e. a variable which achieves a recognized result. In Held ‘892, the mass flow rates and heat capacity rates are matched on both sides of the recuperator in order to improve the effectiveness of the recuperator. The percentage breakdown recited is simply a variable in this matching equation. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify the system of Apte as modified in Claim 12 to bypass the recuperator with a certain percentage of the working fluid in order to add or remove additional heat to the working fluid while still balancing the sides of the recuperator to improve recuperator effectiveness.

With regards to Claim 16:

The Apte modification of Claim 12 teaches in operation, heat is exchanged between the second portion of the working fluid on the high side of the recuperator (stream 228, Figure 5 of Held ‘108) and a combined portion of the working fluid on the low-pressure side of the recuperator (e.g. stream 202, Figure 5 of Held ‘108, see also Figures 13, 14 of Apte).

With regards to Claim 17:

Apte discloses a method for operating a pumped thermal energy storage (“PTES”) system (Figures 13, 14), the method comprising: circulating a working fluid (Paragraphs 37, 115+) through a working fluid circuit (including compressor 1, turbine 3, heat exchangers 2, 4, and recuperator 5). 

Apte does not explicitly disclose reducing a mass flow rate of the working fluid on a high-pressure side of a recuperator to balance a product of the mass and the specific heat of the working fluid on the high-pressure side and a low-pressure side of the recuperator while circulating the working fluid, including: bypassing the high-pressure side of the recuperator with a first portion of the working fluid; and circulating a second portion of the working fluid through the high-pressure side of the recuperator. Held ‘108 (Figure 5) teaches a working fluid circuit including a compressor/pump (250), a turbine/expander (260), and a recuperator (230). On the high-pressure side of the recuperator, the fluid is split into streams (228) and (234). The stream (234) bypasses the recuperator and flows to a heat exchanger (220b), while stream (228) flows through the recuperator. This splitting is performed via a valve (254) and allows for additional heat to be added/removed from the working fluid via the heat exchangers. Although Held ‘108 does not explicitly teach the percentage breakdown of the bypassing, this percentage can be regarded as a result effective variable, i.e. a variable which achieves a recognized result. Held ‘892 (Figure 3) teaches a heat engine with a recuperator (RC1 and RC2). Held ‘892 goes on to teach that “both sides of each recuperator RC1, RC2 can be balanced, for example, by matching heat capacity rates and selectively merging the various flows in the working fluid circuits through waste heat exchangers and recuperators; C=mcp, where C is the heat capacity rate, m is the mass flow rate of the working fluid, and cp is the constant pressure specific heat. As appreciated by those skilled in the art, balancing each side of the recuperators RC1, RC2 provides a higher overall cycle performance by improving the effectiveness of the recuperators RC1, RC2 for a given available heat exchange surface area” (Paragraph 67). In Held ‘892, the mass flow rates and heat capacity rates are matched on both sides of the recuperator in order to improve the effectiveness of the recuperator. The percentage breakdown recited is simply a variable in this matching equation. Based on the splitting of the fluid in Held ‘108 and the desire to balance the recuperator in Held ‘892, with mass flow rate being a variable in the balancing equation, it would have been obvious to one of ordinary skill in the art to modify the system of Apte to bypass the recuperator with a certain percentage of the working fluid in order to add or remove additional heat to the working fluid while still balancing the sides of the recuperator to by reducing flow rate if necessary improve recuperator effectiveness.

With regards to Claim 19:

The Apte modification of Claim 17 teaches exchanging heat between the second portion of the working fluid on the high side of the recuperator (stream 228, Figure 5 of Held ‘108) and a combined portion of the working fluid on the low-pressure side of the recuperator (e.g. stream 202, Figure 5 of Held ‘108, see also Figures 13, 14 of Apte).

With regards to Claim 22:

The Apte modification of Claim 17 teaches circulating the working fluid through the working fluid circuit includes circulating carbon dioxide (see Paragraph 37 of Apte).

With regards to Claim 23:

The Apte modification of Claim 17 does not explicitly teach the first portion of the working fluid comprises approximately 40% of the working fluid portion and the second portion comprises approximately 60% of the working fluid portion. However, the percentage split can be regarded as a result effective variable, i.e. a variable which achieves a recognized result. In Held ‘892, the mass flow rates and heat capacity rates are matched on both sides of the recuperator in order to improve the effectiveness of the recuperator. The percentage breakdown recited is simply a variable in this matching equation. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify the system of Apte as modified in Claim 17 to bypass the recuperator with a certain percentage of the working fluid in order to add or remove additional heat to the working fluid while still balancing the sides of the recuperator to improve recuperator effectiveness.

With regards to Claim 24:

The Apte modification of Claim 17 teaches circulating the working fluid through the working fluid circuit includes circulating carbon dioxide (see Paragraph 37 of Apte), but does not explicitly teach the first portion of the working fluid comprises approximately 40% of the working fluid portion and the second portion comprises approximately 60% of the working fluid portion. However, the percentage split can be regarded as a result effective variable, i.e. a variable which achieves a recognized result. In Held ‘892, the mass flow rates and heat capacity rates are matched on both sides of the recuperator in order to improve the effectiveness of the recuperator. The percentage breakdown recited is simply a variable in this matching equation. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify the system of Apte as modified in Claim 17 to bypass the recuperator with a certain percentage of the working fluid in order to add or remove additional heat to the working fluid while still balancing the sides of the recuperator to improve recuperator effectiveness.


Allowable Subject Matter

Claims 25 – 28 are allowed.

Claims 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2 – 6, 9, 18, 21, and 29 – 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Pierson et al (US 2007/0245733) – see Figure 1, recuperator 27, whose input 2 is split into streams 3 and 10 via splitter 26, and whose output is combined with the split portion via mixer 28 before being directed to the turbine 31. 

Cao et al. (CN 202718721) – see Figure 1, recuperator 5, whose input from pump 8 is split into two portions, one flowing through heat exchanger 7, the other flowing through the recuperator, being combining and flowing towards turbine 1. 

Held (US 2020/0003081) – see Figure 6, teaches the embodiments of Claims 25 and 29, but does not qualify as prior art under exception 102b1A.

Ryu et al. (WO 2018/225923) – see Figure 1, recuperator 215, compressor 211, turbine 212, recuperator bypass line 240 and valve 261, heat exchanger 251 in bypass line. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, August 23, 2022